Citation Nr: 0116966	
Decision Date: 06/22/01    Archive Date: 06/28/01

DOCKET NO.  95-34 747	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to an effective date prior to March 28, 1994, 
for the grant of service connection for post-traumatic stress 
disorder (PTSD).

2.  Entitlement to an initial rating in excess of 30 percent 
for PTSD.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his son



ATTORNEY FOR THE BOARD

Richard A. Cohn, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1966 to November 
1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1994 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Cleveland, Ohio (RO) which granted service connection for 
PTSD effective on and after March 28, 1994, and which 
assigned a 30 percent disability rating.  The veteran 
appealed the decision to the Board which remanded the case to 
the RO in August 1998 for further development.  After 
completion of the requested development to the extent 
possible and continued denial of the veteran's claims, the RO 
returned the case to the Board for further appellate review.


FINDINGS OF FACT

1.  The record includes all evidence necessary for the 
equitable disposition of this appeal.

2.  On March 28, 1994, the RO received the veteran's claim of 
entitlement to service connection for PTSD.

3.  There is no evidence of a claim of entitlement to VA 
benefits pertaining to PTSD prior to March 28, 1994; there is 
no medical evidence of a diagnosis for PTSD prior to August 
1993.

4.  The veteran's service-connected PTSD is manifested by 
psychoneurotic symptoms which reduce reliability, flexibility 
and efficiency levels so as to cause considerable but not 
severe industrial impairment, and not by suicidal ideation, 
obsessional rituals, speech intermittently illogical, 
obscure, or irrelevant, near-continuous panic affecting the 
ability to function independently, appropriately and 
effectively, spatial disorientation, neglect of personal 
appearance and hygiene or inability to establish and maintain 
effective relationships.


CONCLUSIONS OF LAW

1.  Criteria for entitlement to an effective date prior to 
March 28, 1994, for an award of service connection for PTSD 
have not been met. 38 U.S.C.A. §§ 5107, 5110 (West 1991); 38 
C.F.R. §§ 3.156, 3.400(q)(ii) (2000).

2.  Criteria for assignment of a 50 percent evaluation for 
PTSD have been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. §§ 4.1-4.14, 4.132, Diagnostic Code 9411 (1996).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that he should be granted service 
connection for PTSD from an unidentified date prior to March 
28, 1994.  He and his representative argue that he submitted 
a claim of entitlement to service connection for PTSD prior 
to that date.  The veteran also avers that he is entitled to 
an initial rating higher than 30 percent for PTSD because the 
disorder has been and is more disabling than contemplated by 
that rating.

VA has met its duty to assist the veteran to develop these 
claims.  See Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (VCAA).  During the 
pendency of the appeal the RO has provided the veteran with a 
Statement of the Case (SOC) and Supplemental SOCs including 
notice of the information, medical evidence, or lay evidence 
necessary to substantiate the claims.  The RO verified the 
veteran's service and obtained and associated with the claims 
file, to the extent possible, pertinent records including 
service medical records (SMRs), private and VA medical 
records, including reports of VA examinations during the 
pendency of this matter, transcripts of RO hearings on the 
issue on appeal after which the veteran had additional time 
to submit evidence, and other records, if any, which the 
veteran identified as pertinent to the claims and Social 
Security Administration (SSA) records.

Earlier effective date for service connection

As a general rule, the effective date for a disability 
compensation award arising from an original claim, a claim to 
reopen after final disallowance or a claim for an increased 
rating, is the date of receipt of the claim or the date 
entitlement arose, whichever is the later.  38 U.S.C.A. 
§ 5110(a) (West 1991); 38 C.F.R. § 3.400(r) (2000).

There is no evidence of the veteran having filed a claim of 
entitlement to service connection for PTSD or another mental 
disorder before March 28, 1994, or of a PTSD diagnosis prior 
to August 1993.  During June 2000 RO hearing testimony, the 
veteran stated that he had filed a claim of entitlement to 
service connection for PTSD "way before 1990," but he was 
unable to provide more specific information or a copy of the 
putative earlier claim.  He and his son also testified that 
the veteran began experiencing symptoms they attributed to 
PTSD immediately after his separation from service but that 
throughout the 1970s and 1980s the veteran denied he had a 
problem and apparently refused to seek treatment or to file a 
claim.  The veteran's son further testified that the 
veteran's hospital records from throughout the 1970s and 
1980s "probably" would include a PTSD diagnosis.  The 
record does not support this testimony.  The substantial body 
of postservice medical documentation associated with the 
claims file includes VA evaluation, examination, treatment, 
therapy and hospitalization records from February 1973 to 
August 2000.  Careful review of these records discloses that 
the first diagnosis for PTSD appears in a VA discharge 
summary of VA hospitalization of the veteran from August 1993 
to December 1994.

The Board finds no record evidence supporting assignment of a 
service connection effective date earlier than March 28, 
1994, for the veteran's PTSD.  There is no evidence of a 
prior claim or of a prior VA decision on this issue.  Because 
the date of the veteran's initial claim is after the date of 
the first medical evidence of a diagnosis of PTSD, there is 
no possible basis for an effective date for service 
connection for PTSD prior to March 28, 1994.  See 38 C.F.R. § 
3.400(q)(1)(ii).  Accordingly, the Board must deny the 
veteran's claim for an earlier effective date.

Evaluation of PTSD

VA rates each service-connected disability under the Schedule 
for Rating Disabilities (rating schedule) by applying 
Diagnostic Code (DC) criteria to evidence of a veteran's 
symptomatology.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2000). 
Evaluation of a disability entails matching a veteran's 
demonstrated symptomatology to criteria provided by the 
appropriate DC, then assigning the most closely corresponding 
rating.  38 C.F.R. § 4.7.  In a claim involving a rating 
assigned contemporaneously to a grant of service connection, 
the facts of a particular case may require assignment of 
separate disability ratings for separate time periods.  
Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).  
Otherwise, the current level of disability is of primary 
concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

The veteran was service connected for PTSD by a December 1994 
rating decision which also assigned a 30 percent disability 
rating pursuant to DC 9411.  Revised schedular rating 
criteria for psychiatric disabilities have been in effect 
since November 7, 1996.  Where a provision of law or 
regulation changes after a claim is filed or reopened but 
before the conclusion of the administrative or judicial 
appeal process VA must apply the provision most favorable to 
the veteran to adjudication of the claim.  Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).  Therefore, the 
Board considers the veteran's claim here under both the 
former and current rating provisions.  Under the current 
criteria, 38 C.F.R. § 4.130, DC 9411, PTSD is evaluated as 
follows for the 30, 50, 70 and 100 percent ratings, 
respectively:

Occupational and social impairment with 
occasional decrease in work efficiency 
and intermittent periods of inability to 
perform occupational tasks (although 
generally functioning satisfactorily, 
with routine behavior, self-care, and 
conversation normal), due to such 
symptoms as: depressed mood, anxiety, 
suspiciousness, panic attacks (weekly or 
less often), chronic sleep impairment, 
mild memory loss (such as forgetting 
names, directions, recent events) [30 
percent].

Occupational and social impairment with 
reduced reliability and productivity due 
to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more 
than once a week; difficulty in 
understanding complex commands; 
impairment of short- and long-term memory 
(e.g., retention of only highly learned 
material, forgetting to complete tasks); 
impaired judgment; impaired abstract 
thinking; disturbances of motivation and 
mood; difficulty in establishing and 
maintaining effective work and social 
relationships [50 percent].

Occupational and social impairment, with 
deficiencies in most areas, such as work, 
school, family relations, judgment, 
thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional 
rituals which interfere with routine 
activities; speech intermittently 
illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting 
the ability to function independently, 
appropriately and effectively; impaired 
impulse control (such as unprovoked 
irritability with periods of violence); 
spatial disorientation; neglect of 
personal appearance and hygiene; 
difficulty in adapting to stressful 
circumstances (including work or a 
worklike setting); inability to establish 
and maintain effective relationships [70 
percent].

Total occupational and social impairment, 
due to such symptoms as: gross impairment 
in thought processes or communication; 
persistent delusions or hallucinations; 
grossly inappropriate behavior; 
persistent danger of hurting self or 
others; intermittent inability to perform 
activities of daily living (including 
maintenance of minimal personal hygiene); 
disorientation to time or place; memory 
loss for names of close relatives, own 
occupation, or own name. [100 percent].

Under the former criteria, 38 C.F.R. § 4.132, DC 9411, PTSD 
is evaluated as follows for the 30, 50, 70 and 100 percent 
ratings, respectively:

Definite impairment in the ability to 
establish or maintain effective and 
wholesome relationships with people.  The 
psychoneurotic symptoms result in such 
reduction in initiative, flexibility, 
efficiency and reliability levels as to 
produce definite industrial impairment 
[30 percent].

Ability to establish and maintain 
effective or favorable relationships with 
people is considerably impaired.  By 
reason of psychoneurotic symptoms the 
reliability, flexibility and efficiency 
levels are so reduced as to result in 
considerable industrial impairment [50 
percent].

Ability to establish and maintain 
effective or favorable relationships with 
people is severely impaired. The 
psychoneurotic symptoms are of such 
severity and persistence that there is 
severe impairment in the ability to 
obtain or retain employment [70 percent].

The attitudes of all contacts except the 
most intimate are so adversely affected 
as to result in virtual isolation in the 
community.  Totally incapacitating 
psychoneurotic symptoms bordering on 
gross repudiation of reality with 
disturbed thought or behavioral processes 
associated with almost all daily 
activities such as fantasy, confusion, 
panic and explosions of aggressive energy 
resulting in profound retreat from mature 
behavior.  Demonstrably unable to 
maintain or retain employment [100 
percent].

As noted above, medical evidence consists of VA evaluation, 
examination, treatment, therapy and hospitalization records 
from February 1973 to August 2000.  Much of this evidence 
pertains to the veteran's PTSD and much also pertains to 
unrelated mental and other disorders.  The evidence shows 
that some psychiatric symptomatology is attributable to one 
or more nonservice-connected disorders.  However, a VA 
psychiatrist who examined the veteran in May 1998 was unable 
to differentiate the symptomatology.  Therefore, the Board 
considers all medical findings pertaining to psychiatric 
symptomatology to be attributable to PTSD.  See Mittleider v. 
West, 11 Vet. App. 181, 182 (1998).

Although the record shows inconsistent characterizations of 
the severity of the veteran's PTSD, including widely varying 
Global Assessment of Functioning (GAF) scores, objective 
findings have remained essentially consistent since the first 
diagnosis.  The VA discharge summary documenting the 
veteran's hospitalization from August 1993 to December 1994 
and including the earliest PTSD diagnosis in the claims file 
describes the veteran as alert and oriented as to person, 
place, and time and includes a GAF score of 81.  The veteran 
reported Vietnam combat flashbacks, hypervigilence and sleep 
disturbance to the VA psychiatrist who examined him in April 
1994.  He also reported having been married and divorced 
twice and having had two children by his second wife.  
Reported findings included casual dress, coherent and 
relevant thoughts, normal speech, neutral and appropriate 
affect and mood without anger, agitation or depression, 
absence of suicidal ideation.  The examiner observed that the 
veteran's ability to establish or maintain favorable 
relationships with people was impaired and that the PTSD 
symptoms were of such severity as to impair his ability to 
obtain or retain employment.  The GAF score was 41 to 50.  A 
report of a May 1995 VA examination described the veteran's 
affect as sad and his mood as depressed and irritable.  Other 
objective findings included some paranoid ideations but no 
suicidal or homicidal ideations or speech disturbance, and 
fair memory and judgment.  Upon VA fee basis examination in 
April 1996, the veteran's affect was discouraged and angry 
but appropriate to thought content, and the examiner noted 
some memory loss and extreme social isolation without 
evidence of paranoid trends.  Other findings were essentially 
consistent with those observed previously.  The examiner 
described the veteran's PTSD as severe, with significant 
impairment of social, occupational and family functioning, 
and assigned a GAF score of 35.  The veteran informed the VA 
psychiatrist who examined him in May 1998 that he lived 
alone, had no friends, had not had a relationship with a 
woman since his last divorce and had not worked in years.  
Objective findings included impulsivity and impaired 
concentration, memory and ability to socialize and to take 
supervision.  The GAF score was 51-60.  In April 1998 the 
veteran underwent VA psychological testing in which his 
responses were consistent with anxiety, tension, stress, 
impaired memory, social isolation, low self-esteem, poor 
morale, occupational impairment.  VA hospital records from 
March and April 2000 noted findings included depressed affect 
and mood, impaired insight and judgment, intact memory, goal 
directed thoughts and normal speech.  The GAF score was 50.  
The veteran was hospitalized several times for alcohol abuse, 
possibly as secondary to PTSD and was admitted to a VA 
residential PTSD rehabilitation program from May to August 
2000.  Examination following residential treatment disclosed 
findings including good hygiene, normal speech and mood, 
appropriate affect, absence of thought disorders, suicidal or 
homicidal ideations, hallucinations or delusions and fair 
memory and insight.  The GAF score was 60.

Also associated with the claims file are several SSA 
decisions finding the veteran to have been disabled, as 
follows:  a July 1994 decision attributing disability 
primarily to peripheral neuropathy and secondarily to 
epilepsy; a November 1994 decision attributing disability 
primarily to diabetic neuropathy and secondarily to epilepsy; 
an October 1995 decision attributing disability primarily to 
diabetic neuropathy and a cerebral aneurysm and secondarily 
to seizure disorder with chronic headaches, and; a July 1999 
decision attributing disability primarily to A-V malformation 
with tumor and aneurysm and secondarily to PTSD.

The veteran testified in his January 1996 and June 2000 RO 
hearings that he lived alone, had no friends or contact with 
neighbors, had no social life, was unemployed, was able to 
cook, clean and maintain himself and his apartment, 
maintained good relations with his son, daughter and one 
sister, walked frequently and continued to experience sleep 
impairment and flashbacks.

The Board finds that the record includes medical evidence 
documenting symptomatology consistent with a disability 
rating higher than 30 percent under the former DC.  Specific 
findings including extreme social isolation, symptomatic 
affect and mood, anxiety, irritability, impulsivity, impaired 
memory, insight and judgment are characterized by health care 
professionals as indicative of considerable industrial 
impairment, thereby supporting a 50 percent rating under the 
former DC 9411.

However, the record does not support a rating higher than 50 
percent under either the current or former DCs.  There is no 
objective evidence confirming severe impairment, or of 
including suicidal ideation, obsessional rituals which 
interfere with routine activities, speech intermittently 
illogical, obscure, or irrelevant, near-continuous panic 
affecting the ability to function independently, 
appropriately and effectively, spatial disorientation, 
neglect of personal appearance and hygiene, or inability to 
establish and maintain effective relationships.

In consideration of the foregoing, the Board finds that the 
medical evidence shows that the veteran's PTSD has manifested 
itself to a degree sufficient to warrant a 50 percent 
schedular rating under former schedular criteria.  The 
symptomatology associated with the veteran's PTSD is not 
shown to more nearly approximate current or former schedular 
criteria for the next higher 70 percent evaluation.  See 
38 C.F.R. § 4.7.

In addition to consideration of the veteran's claim under 
38 C.F.R., Parts 3 and 4, as discussed, the Board also 
reviewed the record to determine whether extra-schedular 
consideration is appropriate.  See Schafrath v. Derwinski, 1 
Vet. App. 589, 592-593 (1991).  The evidence, however, does 
not show the veteran's disability to be so exceptional or 
unusual--with marked interference with employment or repeated 
hospitalization beyond that contemplated by rating criteria--
as to render application of schedular standards impractical.  
See Bagwell v. Brown, 9 Vet. App. 337, 338-9 
(1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash 
v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

An effective date prior to March 28, 1994, for the grant of 
service connection for PTSD is denied.

An initial rating of 50 percent for PTSD is granted.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals


 

